DETAILED ACTION
Claims 20-22 and 26-34 are presented for examination.
	Applicant’s Amendment filed October 18, 2021 has been entered into the present application. 
	Claims 20-22 and 26-34 are pending. Claims 18 and 23 are cancelled. Claims 28-34 are newly added. Claims 20 and 26-27 are amended. 
Applicant’s arguments, filed October 18, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Information Disclosure Statement
	Applicant’s Information Disclosure Statement filed September 14, 2021 (10 pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08A, the Examiner has considered the cited references. 

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of the invention of Group I (original claims 1-19), directed to a stable pharmaceutical formulation for oral administration comprising a cannabinoid and a lipid, and the election of (i) cannabidiol (CBD) as the single disclosed species of cannabinoid, (ii) caprylic/capric triglyceride as the single disclosed species of lipid, and (iii) alpha-tocopherol as the single disclosed species of antioxidant, to which examination on the merits has been confined, as stated in the reply filed November 1, 2017, which is still in effect over the claims. 
	In the claim listing filed October 18, 2021, Applicant seeks the addition of new claims 28-34, which are directed to methods of use consistent with previously presented method claims 20-22. 

Instant claims 26-27 remain under examination and are treated on the merits infra.

Status of Rejections Set Forth in the June 18, 2021 Office Action
	In reply to the rejection of claims 26-27 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.5-6 of the previous Office Action dated June 18, 2021, Applicant now amends claims 26-27 to recite that the claimed ranges of sweetener and flavoring agent are “w/w” values, thereby eliminating the ambiguity as to the basis of the percentage values. Accordingly, the rejection is now withdrawn.
	In reply to the rejection of claims 18 and 23 under 35 U.S.C. §103 as being unpatentable over Murty et al. (U.S. Patent Application Publication No. 2011/0092583 A1; 2011) in view of Flockhart et al. (U.S. Patent Application Publication No. 2006/0167283 A1; 2006), citing to Woolfe et al. (U.S. Patent Application Publication No. 2008/0159961 A1; 2008) as evidence, as set forth at p.6-9 of the previous Office Action dated June 18, 2021, and the rejection of claims 18 and 23 under 35 U.S.C. §103 as being unpatentable over Kottayil et al. (WO 2006/063109 A1; 2006) in view of Murty et al. (U.S. Patent Application Publication No. 2011/0092583 A1; 2011) and Flockhart et al. (U.S. Patent Application Publication No. 2006/0167283 A1; 2006), as set forth at p.10-15 of the previous Office Action dated June 18, 2021, Applicant now cancels claims 18 and 23. Accordingly, such rejections are now withdrawn.
	In reply to the provisional rejection of claims 18, 23 and 26-27 on the grounds of nonstatutory double patenting as being unpatentable over claims 18-19 of U.S. Patent Application No. 14/724,351 in view of Goskonda et al. (U.S. Patent No. 8,222,292 B2; 2012), as set forth at p.23-26 of the previous Office Action dated June 18, 2021, Applicant now cancels claims 18 and 23 of the instant application. In addition, claims 18-19 of the ‘351 application have also been cancelled, so the rejection is now withdrawn.

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons of record set forth at p.3-5 of the previous Office Action dated June 18, 2021, of which said reasons are herein incorporated by reference. 
Applicant’s amendments to claim 27 seek only to clarify the basis of the percentage values for the recited sweetener and flavoring agent components and do not alter the limitation asserted to be new matter (“wherein the pharmaceutical formulation is substantially free of surfactant”). 
As such, instant claim 27 remains rejected for the reasons already of record. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “the application describes several specific formulations within the scope of claim 27 that do not contain any surfactant (even though the specification contemplated surfactant components in other formulations, e.g., in Example 14)”, citing to the as-filed specification at p.50-55 in support (Remarks, p.15). Applicant opines that “[s]uch disclosure of specific compositions that do not contain any surfactant, at minimum, constitutes an ‘implicit’ and/or ‘inherent’ disclosure of surfactant-free compositions that are commensurate in scope with the claims” (Remarks, p.15).
The arguments have been fully and carefully considered, but are not found persuasive. 

Applicant, thus, at most exemplifies two formulations within the much broader scope of claim 27 that allegedly do not contain a surfactant component as claimed and proffers such formulations as sufficient evidence of the “implicit” or “inherent” written support necessary to now exclude a surfactant from the instantly claimed formulation. This position, however, is unavailing. The incidental absence of a surfactant component in these two exemplified formulations fails to provide sufficient written support to now positively and definitively require the formulation to substantially exclude this specific component. This is because “[t]he mere absence of a positive recitation is not a basis for an exclusion”, as “[a]ny negative limitation or exclusionary proviso must have basis in the original disclosure” and an element “may be explicitly excluded in the claims” in the case that “alternative elements are positively recited in the specification”. MPEP §2173.05(i). In the instant case, Applicant’s as-filed specification fails to provide any positive recitation directed to the generic concept of incorporating a surfactant into CBD formulations of the scope and nature required by instant claim 27. As such, Applicant’s newly introduced limitation that explicitly and generically excludes the incorporation of any surfactant into the CBD formulation of claim 27 constitutes a narrowing of the subject matter originally disclosed and claimed in the as-filed specification. 

For these reasons supra, rejection of claim 27 is proper. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
2.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kottayil et al. (WO 2006/063109 A1; 2006) in view of Murty et al. (U.S. Patent Application Publication No. 2011/0092583 A1; 2011) and Goskonda et al. (U.S. Patent No. 8,222,292 B2; 2012), each already of record, for the reasons of record set forth at p.15-18 of the previous Office Action dated June 18, 2021, of which said reasons are herein incorporated by reference. 
Applicant’s amendments to claim 26 seek only to clarify the basis of the percentage values for the recited sweetener and flavoring agents, but do not alter the grounds for rejection as applied thereto as such components were interpreted for examination as being provided in “(w/w)” values as newly recited. 

3.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kottayil et al. (WO 2006/063109 A1; 2006) in view of Murty et al. (U.S. Patent Application Publication No. 2011/0092583 A1; 2011) and Goskonda et al. (U.S. Patent No. 8,222,292 B2; 2012), 
as applied above to claim 26, 
further in view of Flockhart et al. (U.S. Patent Application Publication No. 2006/0167283 A1; 2006), 
each already of record, for the reasons of record set forth at p.18-19 of the previous Office Action dated June 18, 2021, of which said reasons are herein incorporated by reference. 
Applicant’s amendments to claim 27 seek only to clarify the basis of the percentage values for the recited sweetener and flavoring agent components, but do not alter the grounds for rejection as applied thereto as such components were interpreted for examination as being provided for in “(w/w)” values as newly recited. 

Response to Applicant’s Arguments
In reply, Applicant addresses the rejections collectively, stating that “[t]he Examiner has simply cited references to show that one or more elements, when each viewed in isolation, was known”, but that “the skilled person would not have found it obvious to selectively pick and choose elements from the various references and combine them to arrive at the claimed invention without using the claims as a guide” (Remarks, p.16).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s position that the Examiner has selectively chosen elements from “various references” and combined them by using the claims as a guide is not accepted. Here, Kottayil et al. explicitly teaches a stabilized oral dosage form comprising a cannabinoid dispersed in an oil-based carrier and a stabilizer to provide a room temperature stable formulation for at least one year. Applicant once again neglects to consider that Kottayil et al. explicitly teaches CBD as an embodiment of cannabinoid, caprylic/capric triglyceride as an embodiment of oil-based carrier, and alpha-tocopherol as an embodiment of stabilizer, as options of these three specific components from which the ordinarily skilled artisan may avail himself. This is hardly the “selective picking and choosing elements from the various references” and combining them “using the claims as a guide”, as Applicant suggests. 
In the instant case, Kottayil’s teachings provide an explicit framework establishing the inventive concept of a stabilized oral dosage form comprising a cannabinoid dispersed in an oil-based carrier and a stabilizer to provide a room temperature stable formulation for at least one year. The selections to be made with regard to particular cannabinoid, oil-based carrier or stabilizer to be used are specifically made from those alternatives expressly disclosed by Kottayil himself. The further incorporation of a sweetener or flavoring agent in the recited ranges, the specific quantity of caprylic/capric triglyceride, or the use of CBD with >98% purity were each elements explicitly resolved by the cited secondary teachings (which, notably, are directed to analogous art to that of Kottayil). As such, it simply cannot be accepted that the rejection demonstrates nothing more than a haphazard identification of isolated elements of the claims with no reason to combine them as claimed without relying upon the claims as a guide. Applicant is once again invited to reconsider the reasons provided in support of the rejection. 

The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant repeatedly continues to take an unreasonably narrow view of Kottayil’s teachings. Applicant’s referenced embodiment of Kottayil – in which the cannabinoid is dronabinol and CBD is identified as an impurity therein that is sought to be minimized (see, e.g., para.[0045]) – is but one embodiment of Kottayil’s disclosure and does not limit the broader teachings of the reference. Here, it is again reiterated that Kottayil et al. teaches a stabilized oral soft gelatin capsule dosage form comprising a therapeutically effective amount of a cannabinoid dispersed in an oil-based carrier and a stabilizer that provides a room-temperature stable formulation for at least one year, wherein the cannabinoids suitable for use in the disclosed dosage form include, e.g., CBD (p.6, para.[0026]); p.15-16, para.[0064]). Such disclosure explicitly documents that Kottayil et al. clearly and expressly contemplated embodiments in which cannabinoids other than dronabinol – in particular, CBD – were used as the cannabinoid of the stabilized oral formulation. 
Applicant’s position that Kottayil’s disclosure can only be relied upon insofar as it teaches dronabinol compositions – as this is allegedly the species that he prefers and/or exemplifies – simply cannot be accepted. MPEP §2123(I) makes explicitly clear that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments (citing Merck & Co. v. Biocraft Laboratories, 874 F.3d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)). Disclosed examples and preferred embodiments do not constitute a In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)). The fact that Kottayil et al. may prefer and/or exemplify the use of dronabinol as the cannabinoid of his stabilized oral dosage form – particularly wherein dronabinol is employed and CBD is specifically limited as an impurity or degradant thereof – does not limit the broader disclosure of the reference, which clearly establishes that CBD was a specific cannabinoid also suitable for use in the disclosed stabilized formulation. 
Finally, Applicant’s contention that “the Examiner’s interpretation of Kottayil is improper because it fails to take into account the teaching of the reference as a whole, which actually characterizes cannabidiol as an undesirable impurity rather than an active ingredient” is not a point well taken, as the grounds for rejection clearly does take into account the collective teachings of the reference and what such teachings would have reasonably taught and/or suggested to the ordinarily skilled artisan before the effective filing date of the claimed invention. Respectfully, it is Applicant’s interpretation of Kottayil et al. that is improper, as it takes an unreasonably narrow view of Kottayil’s teachings by restricting his consideration only to the working examples in which dronabinol is exemplified, and ignores the broader teachings of Kottayil et al. in which CBD is clearly disclosed as an alternative embodiment of cannabinoid for use in the disclosed stabilized oral dosage form. Again, Kottayil’s teachings in which CBD is described as an impurity or degradant pertain only to formulations in which dronabinol is selected as the cannabinoid – but does not teach away from the selection of CBD per se as a suitable cannabinoid for use in the Kottayil’s disclosed stabilized oral dosage form. Accordingly, Applicant’s persistence in taking Kottayil’s teachings out of context in an effort to support his position that the teachings therein teach away from, and would not suggest, the use of CBD as the cannabinoid of the stabilized dosage form is unavailing and fails to be persuasive of error.
For these reasons supra, rejection of claims 26-27 is proper. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent Application No. 14/815,936 in view of Goskonda et al. (U.S. Patent No. 8,222,292 B2; 2012), each already of record, for the reasons of record set forth at p.21-22 of the previous Office Action dated June 18, 2021, of which said reasons are herein incorporated by reference.
Applicant’s amendments to claim 26 seek only to clarify the basis of the percentage values for the recited sweetener and flavoring agents, but do not alter the grounds for rejection as applied thereto as such components were interpreted for examination as being provided in “(w/w)” values as newly recited.

Response to Applicant’s Arguments
In reply, Applicant states that he “disagrees” with the nonstatutory double patenting rejection, but indicates that he agrees to submit “terminal disclaimers, if appropriate, upon a finding that the pending claims are otherwise allowable” (Remarks, p.17-18).
The arguments have been fully and carefully considered, but are not found persuasive.
In view of the fact that the instant claims are not in condition for allowance as evidenced by the applied rejections set forth above, and further in view of the fact that Applicant has not submitted a Terminal Disclaimer over the ‘936 application, or patentably distinguished the instant claims over those of the ‘936 application (either through amendment and/or remark), the rejection is proper.
For these reasons supra, rejection of claim 26 is proper.
Double Patenting (New Grounds of Rejection)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following rejection is necessitated by Applicant’s cancellation of claims 18 and 23, thereby removing the grounds for rejection of such claims over the copending ‘936 claims.
Accordingly, the following grounds for rejection are set forth by reiterating the content of the previously set forth (but now withdrawn) rejection over claims 18 and 23, as it was previously applied further to claim 27 in view of the secondary teachings to Goskonda et al. (U.S. Patent No. 8,222,292 B2; 2012) set forth at p.22-23 of the previous Office Action dated June 18, 2021.

5.	Claim 27 is provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent Application No. 14/815,936 in view of Flockhart et al. (U.S. Patent Application Publication No. 2006/0167283 A1; 2006) and Goskonda et al. (U.S. Patent No. 8,222,292 B2; 2012). 
‘936 recites a stable liquid pharmaceutical formulation for oral administration comprising a substantially pure CBD at a concentration of 31.09% by weight, caprylic/capric triglyceride at a concentration of 68.385% by weight, and an antioxidant consisting of about 0.20% by weight alpha-tocopherol, wherein % by weight is of the formulation (copending claim 19).

Flockhart et al. teaches that pure preparations of CBD are effective for pharmaceutical use by eliminating psychoactive contaminants, such as THC (p.1, para.[0016]). Flockhart et al. teaches substantially pure CBD synthesized from a CBD-containing extract of plant material, dissolving the extract in solvent to form a solution, removing insoluble material from the solution and evaporating the solvent from the solution to obtain substantially pure CBD (p.1, para.[0018]). Flockhart et al. teaches that the substantially pure CBD yielded from this process is at least >98%, more preferably 99%, or most preferably 99.5% pure (p.1, para.[0019]).
Goskonda et al. teaches sweeteners suitable for incorporation into stable liquid oral cannabinoid formulations, such as sucrose, fructose, sucralose, sorbitol, xylitol, saccharin, or combinations thereof, as a sweetening agent (col.10, l.85-47; col.14, l.42-47). Goskonda et al. exemplifies the use of saccharin sodium as the sweetener of the stable liquid oral cannabinoid formulation incorporated within the range of about 0.1-5% by weight of the formulation (col.10, l.85-47). Goskonda et al. further teaches the incorporation of a flavoring agent into the stable liquid oral cannabinoid formulation, such as mint, raspberry, orange, lemon, grapefruit, etc., and exemplifies the use of 0-5% (w/w) flavoring agent, preferably 0-1% (w/w) flavoring agent, in a stable oral cannabinoid solution (col.12, l.3-6; col.14, l.42-47; col.26, l.60-col.27, l.6).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in employing the >98% pure CBD as prepared via Flockhart et al. in the ‘936 stable pharmaceutical formulation because Flockhart et al. teaches the use of pure CBD preparations in pharmaceutical formulations. The skilled artisan would have been motivated to use this >98% pure CBD as part of the ‘936 stable formulation because the substantially pure CBD would have been reasonably expected to provide the beneficial pharmacological effects of CBD without the psychoactive contaminants (THC, e.g.) typically found in CBD preparations. It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in incorporating a sweetener and flavoring agent into the stabilized oral liquid CBD formulation of the ‘936 claims as modified by Flockhart et al. because Goskonda et al. teaches the use of sweetening agents and flavoring agents as additive components of stable liquid oral cannabinoid formulations. The skilled artisan would have found it prima facie obvious to incorporate a sweetener and flavoring agent into the ‘936 composition as modified by Flockhart et al. in view of the skilled artisan’s motivation to provide a palatable pharmaceutical product for oral administration.
The ordinarily skilled artisan would have also found it prima facie obvious to employ a saccharin sodium sweetener within the range of 0.1-5% (w/w) and the flavoring agent within the range of 0-1% (w/w) because Goskonda et al. discloses such ranges as suitable for use in stable liquid oral cannabinoid formulations for administration. Such ranges suggested by Goskonda et al. clearly meet and/or overlap those ranges instantly claimed in claim 27, thereby rendering such ranges prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists’. MPEP §2144.05(I) (quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
As the ‘936 claims as modified by Flockhart and Goskonda do not require a surfactant, such formulation clearly constitutes one that is “substantially free of a surfactant”, as required by claim 27.
This is a provisional nonstatutory double patenting rejection.
Applicant should note that a notice of allowance has been issued in U.S. Patent Application No. 14/815,936. Accordingly, the instant rejection will no longer be provisional once the ‘936 application issues as a U.S. Patent.

Conclusion
Rejection of claims 26-27 is proper.
Claims 20-22 and 28-34 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).


Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
January 20, 2022